Citation Nr: 0507115	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  00-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral Achilles 
tendonitis.

3.  Entitlement to an increased rating for spondylolisthesis, 
L-5/S-1, with disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to March 
1973 and from September to November 1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The Board remanded this case in May 2001 for further 
development, and it has returned for appellate action.  
Subsequently, the RO discovered that the veteran had been 
incarcerated after being convicted of a felony.


FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen the issues 
of entitlement to service connection for a right ankle 
disorder and bilateral Achilles tendonitis in a decision 
dated in February 1993.

2.  Evidence received since the February 1993 decision is not 
so significant that it must be considered in order to decide 
the merits of the claim seeking service connection for a 
right ankle disorder and bilateral Achilles tendonitis.

3.  The veteran's low back disability is manifested by 
limitation of motion and incapacitating episodes of no more 
than 6 weeks' duration in the past 12 months; the veteran's 
lumbar spine is not ankylosed.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for a right ankle 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence has not been received to reopen 
the claim seeking service connection for bilateral Achilles 
tendonitis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

3.  The criteria for an increased rating for the veteran's 
service-connected spondylolisthesis, L-5/S-1, with disc 
disease, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in letters dated in February and April 2004, 
addressed to him in prison, advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, medical 
records, employment records, and records from other Federal 
agencies.  The statement of the case also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The May 2004 supplemental statement 
of the case also contained VA's regulation implementing the 
VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 

The Board notes that in its May 2001 remand it instructed the 
RO to obtain a VA examination of the veteran in connection 
with his low back disorder. Nevertheless, despite the RO's 
efforts to obtain the examination, it was not possible due to 
the veteran's subsequent incarceration for a felony 
conviction.  According to an April 2004 VA examination 
request, the examination was cancelled because the Florida 
Department of Corrections required reimbursement for wages, 
travel, as well as expenses acquired to transport an inmate 
to a VA facility for an examination.  In addition, the 
response indicates that VA has no authority to reimburse 
state or federal employees in this manner.

The Board recognizes that, even though incarcerated, a 
veteran should be accorded the same assistance as his fellow, 
non-incarcerated veterans. See Wood v. Derwinski, 1 Vet. App. 
406 (1991); Bolton v. Brown, 8 Vet. App. 185 (2002).  
However, the Court has held that VA is not authorized by 
statute or regulation to subpoena the warden of a state 
correctional facility and direct the release of the veteran 
from that facility. See Bolton, 8 Vet. App. at 191.  
Nevertheless, while VA does not have the authority under 38 
U.S.C. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends, if 
necessary, to either having him examined by a fee-basis 
physician or requiring a VA physician to examine him. See 
Bolton, 8 Vet. App. at 191.

The Board finds that sending a physician to the prison is not 
necessary in this case.  Based on a review of the file, the 
Board finds the VA has made all reasonable efforts and 
exhausted the possibilities in its attempt to obtain a VA 
examination of the veteran.  Specifically, it attempted to 
have the veteran examined at the closest VA facility.  
However, the prison would not release the veteran for an 
examination.  In addition, the prison does not have the 
medical facilities to provide an adequate examination if VA 
were to schedule a fee basis examination.  For the veteran's 
claimed low back disorder, the examination would require an 
x-ray study of the veteran's low back.  An x-ray machine 
could not be transported to the prison.  

It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  If he does not 
do so, "there is no burden on the part of the VA to turn up 
heaven and earth to find him." See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Additionally, "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

It does not appear from the record that the veteran 
immediately notified the RO of his incarceration.  The 
veteran submitted a statement to the RO in July 2001.  The 
Board notes that the veteran provided a P.O. Box as a return 
address.  The veteran did not indicate in this statement that 
he had been incarcerated.

After the RO discovered that the veteran was incarcerated in 
2004, it addressed its correspondence to the veteran at the 
same P.O. Box address listed on the July 2001 statement, 
which, as it turns out, was located at the State Prison.  
Other than the July 2001 statement, the veteran has not 
personally been in contact with VA since the May 2001 Board 
Remand.  

He has not responded to the RO's letters, and he has not 
provided any medical evidence in support of his claim since 
the Board's May 2001 remand.  Based on the attempts to obtain 
a VA examination of the veteran, the Board finds that a 
further remand to obtain an examination of the veteran would 
be futile.  In addition, the Board also notes that its 
inability to obtain an examination of the veteran is due, in 
part, to the veteran's own misconduct that led to his 
incarceration.  Accordingly, the Board finds that the VA's 
duty to assist the veteran under the VCAA has been satisfied.

The Board also concludes that based upon the circumstances of 
the veteran's incarceration as well as the attempts to obtain 
a VA examination, the RO has obtained the evidence relevant 
to this appeal to the extent possible and has thus 
essentially complied with the Board's remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of this appeal and have not identified any outstanding 
available information or evidence relevant to the veteran's 
claims.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issues adjudicated in this 
decision. Inasmuch as VA has made all reasonable efforts to 
notify and assist the veteran in the development of his 
claim, VA's duties have been fulfilled and the Board may 
proceed to decide the claim without prejudice to the veteran. 
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 
(July 24, 1992); see also VCAA, Pelegrini, supra and 
Quartuccio, supra.

II.  New and Material Evidence

The record shows that in a July 1984 decision, the RO denied 
service connection for bilateral Achilles tendonitis.

In September 1985, the Board denied the veteran's claim for 
service connection for residuals of a right ankle sprain.  

In a February 1993 decision, the Board denied the veteran's 
claim to reopen the issues of service connection for 
residuals of tendonitis of the left ankle and residuals of a 
sprain of the right ankle.  The Board's February 1993 is 
final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.202, 20.302, 20.1103.  However, a claim 
will be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection for a right ankle disorder and bilateral Achilles 
tendonitis was received in August 1998, and evidence has been 
received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claims on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The evidence associated with the claims file since the Board 
issued its last final decision in February 1993 includes VA 
outpatient and examination records, as well as written 
statements provided by the veteran and his representative.  
This evidence is negative for any medical opinion that links 
a current left or right ankle disorder to the veteran's 
service.  

The Board denied the claims in February 1993 because there 
was no competent evidence of record to relate the veteran's 
claimed right ankle disorder and bilateral Achilles 
tendonitis to service.  

The Board finds that the evidence received since its February 
1993 decision does not bear directly and substantially upon 
the specific matters under consideration, i.e., whether the 
veteran's claimed right ankle and bilateral Achilles 
tendonitis are developed as a result of service and is of 
such significance that it must be considered together with 
all other evidence to fairly decide the merits of the claim.  
There is no documented medical opinion received after the 
Board's 1993 decision that links a current ankle disorder to 
the veteran's service.  Therefore, this evidence is not 
material to the veteran's claims to reopen.  The evidence 
submitted since 1993 is essentially comprised of various 
private and VA medical treatment records regarding various 
different physical conditions.  

As noted previously, the veteran has been incarcerated 
apparently since 2001 for the conviction of a felony.  Other 
than a statement submitted in July 2001, the veteran has not 
communicated with the RO.  It is not clear from a review of 
the claims file whether he informed the RO of his 
incarceration.  He has not provided any new or material 
evidence since the Board remanded this case.

There is no material evidence that links a current disorder 
to service, or shows that he chronically injured his right 
ankle or developed Achilles tendonitis in either ankle during 
service.

Accordingly, the Board concludes that the veteran has not 
submitted evidence that is new and material and that the 
claims for service connection for a right ankle and bilateral 
Achilles tendonitis must be denied.  

III.  Increased rating low back

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 
4 weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating the veteran's low 
back disability.  The revised rating criteria would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  Therefore, 
VA must apply the new provisions from their effective date. 

The veteran's low back disorder has been evaluated as 40 
percent disabling under Diagnostic Code 5293.  

Under the former or current criteria, an evaluation in excess 
of 40 percent is not authorized for lumbosacral strain or for 
limitation of motion of the lumbar spine unless there is 
unfavorable ankylosis.  The medical evidence demonstrates 
that the veteran retains useful motion of the lumbar spine.   

The Board has considered the record in light of the old 
rating criteria in Diagnostic Code 5293 but finds no evidence 
documenting pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Therefore, a rating in excess of 40 percent under Diagnostic 
Code 5293 is not warranted.

The Board has considered the evidence of record after the 
amended criteria went into effect, but there is no medical 
evidence demonstrating the presence of incapacitating 
episodes of more than 6 weeks duration in a 12-month period.  
Therefore, the disability does not warrant a rating in excess 
of 40 percent on the basis of incapacitating episodes under 
the amended regulations.  Diagnostic Code 5243.  

In sum, the disability is properly assigned a 40 percent 
evaluation.

III.  Other Considerations

The Board has considered the evidentiary equipoise rule in 
reaching this decision; however, the Board has determined 
that it is not applicable in this case because the 
preponderance of the evidence is against the claims.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either his low back disability or the 
peripheral neuropathy/radiculopathy and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the evaluation assigned for the disability.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  







	(CONTINUED ON NEXT PAGE)





ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a right ankle disorder is denied.

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for bilateral Achilles tendonitis is denied.

Entitlement to a disability rating in excess of 40 percent 
for spondylolisthesis, L-5/S-1, with disc disease, is denied.




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


